2:20-ap-07024 Doc#: 34 Filed: 06/29/20 Entered: 06/29/20 13:05:21 Page 1 of 2




                 IN THE UNITED STATES BANKRUPTCY COURT
                      WESTERN DISTRICT OF ARKANSAS
                           FORT SMITH DIVISION


 IN RE: DANCOR TRANSIT, INC., Debtor                                     No. 2:20-bk-70536
                                                                                    Ch. 11

 DANCOR TRANSIT, INC.                                                          PLAINTIFF

 v.                                   No. 2:20-ap-07024

 UNITED STATES OF AMERICA; the
 SMALL BUSINESS ADMINISTRATION; and
 JOVITA CARRANZA, in her official capacity
 as ADMINISTRATOR for the SMALL
 BUSINESS ADMINISTRATION                                                    DEFENDANTS

                 SUPPLEMENT TO ORDER AND OPINION
                   DENYING DEBTOR’S REQUEST FOR
            PRELIMINARY INJUNCTION ON CORE CLAIMS AND
         REPORT AND RECOMMENDATIONS ON NON-CORE CLAIMS

 On June 22, 2020, the Court entered its order denying the debtor’s request for preliminary
 injunction on core and non-core claims. This order supplements the June 22, 2020 order
 [June 22 order]. The proposed findings of fact and conclusions of law of the June 22
 order were prepared pursuant to Rule 9033 for transmission to the United States District
 Court for the Western District of Arkansas. See Fed. R. Bankr. P. 9033. The June 22
 order shall become effective as a final order fourteen days after the June 22 order was
 served on the parties unless, within the fourteen-day period, a party serves and files with
 the Bankruptcy Clerk objections to the June 22 order as provided by Rule 9033(b). See
 Fed. R. Bankr. P. 9033(b). If objections are filed, the June 22 order shall be subject to
 review by the District Court pursuant to Rule 9033.

 IT IS SO ORDERED.




                                                        06/29/2020
2:20-ap-07024 Doc#: 34 Filed: 06/29/20 Entered: 06/29/20 13:05:21 Page 2 of 2




 cc:   Kevin Keech, attorney for debtor
       Michael Tye, attorney for SBA
       United States Trustee
       All interested parties




                                          2
